Citation Nr: 0943651	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for erectile 
dysfunction, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a statement 
of the case was issued in September 2006, and a substantive 
appeal was received in October 2006.   


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus, type 
II is not so severe as to require insulin and regulation of 
activities. 
  
2.  The Veteran's service-connected erectile dysfunction is 
not manifested by penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7913 (2009).

2.  The criteria for entitlement to a compensable disability 
rating for the Veteran's service-connected erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7522 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2005 and November 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice, along with a June 2008 correspondence, advised 
the appellant of the laws regarding degrees of disability.  
The notice did not advise the Veteran of the laws regarding 
the effective dates for any grant of service connection.  
However, inasmuch as the Veteran's disabilities have already 
been service connected, and the Veteran has not expressed any 
disagreement with the effective date of that service 
connection, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Additionally, the Board notes 
that the RO sent the Veteran correspondences in October 2006 
and May 2007 that fully complied with Dingess, though these 
notices were in regards to claims not before the Board.  
Finally, the September 2006 statement of the case fully 
complied with Dingess. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the September 2005, November 2005, and June 2008 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in November 2005 and February 2007, 
scheduled additional physical examinations in February 2008 
and April 2008 (for which the Veteran failed to report), 
obtained medical opinions as to the severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the appellant has not 
contended otherwise.  

The Board notes that the Veteran failed to report for VA 
examinations dated February 2008 and April 2008.  In regards 
to the February 2008 examination, the Veteran called the 
examiner to state that he could not report for the 
examination because his feet were in bad shape and he could 
barely walk.  His examination was rescheduled for April 2008.  
He once again failed to report.  This time he failed to 
provide any good cause for his failure to report.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a Veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Although these claims are for increased 
ratings, the Board notes that the Veteran did report for VA 
examinations in October 2005 and February 2007.  As such, the 
Board shall rely on the evidence of record in order to 
properly adjudicate the claims.

Increase Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diabetes Mellitus
The Veteran's service-connected diabetes mellitus, type II 
has been rated by the RO under the provisions of Diagnostic 
Code 7913.  Under this regulatory provision, a rating of 10 
percent is warranted when the disability is manageable by 
restricted 
diet only.  A 20 percent rating is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The Veteran underwent a VA examination in October 2005.  He 
reported that he was diagnosed with diabetes mellitus in 2004 
and that his current treatment consisted of 500 mg. of 
metformin twice per day and 5 mg. of glyburide twice per day.  
He denied any past history of diabetic eye or kidney 
involvement.  He denied tingling or numbness in legs or arms.  
Upon examination, the examiner noted no peripheral edema, 
cyanosis, or clubbing.  Sensation to pinprick in the legs was 
normal.  The Veteran was diagnosed with diabetes mellitus, 
type II, non-insulin dependent, uncontrolled.  The examiner 
also noted that "diabetes does not restrict his activities.  
He has no current complaints."  

The Veteran underwent another VA examination in February 
2007.  He reported that he has been on pills ever since being 
diagnosed with diabetes.  He denied any headaches, dizziness, 
heart disease symptoms or stroke, or any kidney problems.  
Examination of the extremities revealed no cyanosis, 
clubbing, or edema.  

Outpatient treatment records reflect that the Veteran is 
being treated with diabetic medicines; but not with insulin.  
It appears that is diet has been restricted due to his 
hypertension; but it is unclear as to whether the 
restrictions are also related to his diabetes.  A November 
2006 treatment report states that "strict control of 
diabetes was encouraged - encouraged weight/diet control, 
regular physical activity as recommended by his [primary care 
physician], and compliance with diabetic medications."  A 
July 2008 treatment report states "Hold off on [diabetes 
mellitus] meds.  Will need to educate [patient] on checking 
[blood sugar] at home as well as education on [diabetes 
mellitus] diet."  This indicates that perhaps the Veteran's 
diet was soon to be regulated due to diabetes mellitus.   

In order to warrant a rating in excess of 20 percent, the 
Veteran's disability must be severe enough to require 
insulin, a restricted diet, and regulation of activities.  
Although it there is some evidence that the Veteran is on a 
restricted diet, it is clear that he is not on insulin.  
Moreover, there is no indication that the Veteran has had a 
regulation of activities.  To the contrary, a November 2006 
treatment report states that regular physical activity is 
encouraged.  

The Board notes that numerous treatment reports reflect that 
the Veteran's diabetes is "poorly controlled."  However, 
several of these reports also state that the Veteran's 
diabetes is poorly controlled due to non-compliance.  

In the absence of any evidence that the Veteran's disability 
requires insulin and regulation of activities, a rating in 
excess of 20 percent is not warranted. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for diabetes 
mellitus, type II must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Erectile dysfunction
The Veteran's service-connected erectile dysfunction has been 
rated by the RO under the provisions of Diagnostic Code 7522.  
Under this regulatory provision, penile deformity with loss 
of erectile power warrants a 20 percent rating.  

There is no mention of the Veteran's erectile dysfunction in 
either the October 2005 or February 2007 examination report.  
However, outpatient treatment reports reflect that the 
Veteran has been prescribed Viagra and Levitra at various 
times.  It appears that these medications have been 
effective.  A March 2006 treatment report states that the 
Veteran was having "no problems with Viagra."  A June 2009 
treatment report states that "Levitra working well."  At 
any rate, there is no evidence of any penile deformity.  In 
the absence of penile deformity with loss of erectile power, 
a compensable rating is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for erectile dysfunction must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Extraschedular Consideration

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran as to 
both issues on appeal fit squarely with the criteria found in 
the relevant Diagnostic Codes for the disability at issue.  
In short, the rating criteria contemplate not only his 
symptoms but the severity of his disabilities.  For these 
reasons, referral for extraschedular consideration is not 
warranted for either issue.




ORDER

The appeal is denied as to both issues.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


